Title: To Thomas Jefferson from Edward Tiffin, 13 January 1808
From: Tiffin, Edward
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington January 13th. 1808
                  
                  applications have been made to me, to interfere in the internal concerns of the Indianna Territory (I presume because, when that Territory formed a part of the North western I had acted in an official capacity) but I certainly feel no disposition to intermeddle with their public affairs, farther than from my knowledge of the characters of some of the petitioners. I have thought is a duty, and which I hope you will pardon of troubling you with the inclosed communication which embraces the whole of the reasons for their wishes
                  with great respect and regard I am Sir Your obt Servt
                  
                     Edward Tiffin 
                     
                  
               